                                                         IT IS ORDERED

                                                        Date Entered on Docket: December 10, 2020




                                                         ________________________________
                                                         The Honorable David T. Thuma
                                                         United States Bankruptcy Judge
______________________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW MEXICO

  In re:

  JOHNNY BAUTISTA GONZALES and                                       Case No. 20-11769-t7
  NANCY PAULINE GONZALES
       Debtors.


        ORDER GRANTING MOTION OF CENTINEL BANK OF TAOS FOR
   APPROVAL OF AGREEMENT FOR TERMINATION OF THE AUTOMATIC STAY,
     ABANDONMENT OF PROPERTY AND CARVE-OUT AGREEMENT FOR THE
                 BENEFIT OF THE BANKRUPTCY ESTATE

           This matter came before the Court upon Centinel Bank of Taos (“Centinel Bank’s”)

  Motion for Approval of Agreement for Termination of the Automatic Stay, Abandonment of

  Property and Carve-Out Agreement for the benefit of the Bankruptcy Estate, filed November 16,

  2020 (Doc. No. 22) (the “Motion”) and upon the stipulation of the parties hereto, as evidenced by

  the signature of the undersigned counsel. Having considered the Motion and the record, and the

  requirements set forth in the Bankruptcy Code and Bankruptcy Rules, and being otherwise

  sufficiently advised;




                                                1
   Case 20-11769-t7       Doc 28    Filed 12/10/20    Entered 12/10/20 11:37:16 Page 1 of 6
        THE COURT FINDS:

        A.     On September 10, 2020, Johnny Bautista Gonzales and Nancy Pauline Gonzales

(together, the “Debtors”) commenced this case by filing a voluntary petition under chapter 7 of

the Bankruptcy Code. This case was filed after the dismissal of the Debtors’ earlier Ch. 13 case,

No. 19-11501-t13, on July 20, 2020 (the “Chapter 13 Case”).

        B.     Yvette J. Gonzales has been appointed Ch. 7 Trustee (the “Trustee”) in this Ch. 7

case.

        C.     The Debtors’ former business, JB & Company Chevron, LLC (“JB Chevron”), is

a Chapter 11 Debtor itself, in Case No. 19-11504-ja11, filed on June 24, 2019 (the “Chapter 11

Case”).

        D.     On August 8, 2019, in the now dismissed Chapter 13 Case, Centinel Bank filed

Claim No. 8 (the “Claim”). As more fully set forth below, the debt is secured by real estate owned

by the Debtors, and a liquor license and proceeds thereof, owned by JB Chevron. The Claim has

attached to it all of the loan, collateral and perfection documents, as well as relevant state court

pleadings. Centinel Bank also filed a proof of claim in JB Chevron’s Chapter 11 Case on January

27, 2020, as Claim No. 3.

        E.     The parties have agreed that Centinel Bank is owed the following amounts, as of

October 7, 2020, and the Debtors agree they may not contest this amount in this bankruptcy case

or in the Foreclosure Case (defined below):

   Principal:     $281,381.34
   Interest:       $78,845.47
   Late Charges:      $897.98
   Legal Fees:     $54,123.91
   Total:         $415,248.70
   Interest per diem $142.52 (18%)




                                               2
 Case 20-11769-t7       Doc 28     Filed 12/10/20     Entered 12/10/20 11:37:16 Page 2 of 6
       F.      The Debtors own and formerly operated, through JB Chevron, a gas station (the

“Gas Station”) and convenience store, located at Hwy. 522S #2374, Questa, New Mexico, where

the liquor license (“Liquor License”) was used. Centinel Bank has a mortgage on the Gas Station,

and also holds a security interest in the Liquor License and proceeds thereof.

       G.      In addition to the Gas Station, Centinel Bank’s other real estate collateral consists

of the Debtors’ personal residence (the “Residence”) at Hwy. 38E #7, Questa, New Mexico and

12 acres of farmland (the “Farmland”) near Questa, New Mexico.

       H.      Prepetition, the Debtors and JB Chevron were defendants an action styled Centinel

Bank of Taos v. Johnny B. Gonzales, Nancy Gonzales and JB and Company Chevron, LLC, filed

in the Eighth Judicial District Court, as Case No. D-820-CV-2019-00176 (“Foreclosure Case”).

A copy of Centinel Bank’s Default Judgment and Final Decree of Foreclosure entered in the

Foreclosure Case is attached to its proofs of claim referred to above. A Special Master’s

foreclosure sale of the Liquor License, Gas Station and other real estate was scheduled for June

25, 2019, but was not held due to the filing of the Ch. 13 Case and Ch. 11 Case. A second

foreclosure sale was set for September 10, 2020, but was not completed due to the filing of this

Ch. 7 case.

       I.      Centinel Bank, the Debtors and the Trustee have reached an agreement

(“Agreement”) for, among other things, the disposition of some of Centinel Bank’s collateral

including abandonment and stay lift, in all respects, on the Gas Station, a carve-out for the benefit

of the estate on the Farmland with an adjustment to the Debtors’ claimed exemption thereto,

agreement by the Debtors to amounts owed to Centinel Bank, agreement by the Debtors to




                                               3
 Case 20-11769-t7       Doc 28     Filed 12/10/20      Entered 12/10/20 11:37:16 Page 3 of 6
maintain insurance and pay taxes on the Residence, waiver by the Debtors of certain defenses and

remedies for default, all as more fully set forth in the motion, which is incorporated herein by

reference.

       J.      On November 16, 2020, Centinel Bank filed the Motion seeking approval of the

Agreement.

       K.      On November 16, 2020, Centinel Bank served the notice of the filing of the Motion

(the “Notice”), pursuant to Bankruptcy Rules 4001(d) and 9006(f), to all persons on the official

limited mailing list maintained by the Clerk of the Bankruptcy Court in connection with this case.

The Notice specified an objection period of objection period of fourteen (14) days from the date

of the mailing, plus three (3) days based upon service by mail, for a total of seventeen (17) days;

       L.      On November 16, 2020, Centinel Bank, filed the Notice with the Court (Doc No.

23);

       M.      The Notice was appropriate in the particular circumstances;

       N.      The objection deadline, deadline specified in the Notice expired on or before

December 3, 2020, with no objections to the Motion having been filed; and

       O.      The Motion is well-taken and should be granted as provided herein; and

       P.      The terms of the Agreement are fair and equitable, and are in the best interest of

and beneficial to the Debtors’ estate and creditors and should be approved.

   IT IS HEREBY ORDERED, ADJUDGED AND DECREED, that:

       1.      The Agreement between the Debtors, the Trustee and Centinel Bank, as set forth in

the Motion and fully incorporated herein is approved;




                                               4
 Case 20-11769-t7       Doc 28     Filed 12/10/20     Entered 12/10/20 11:37:16 Page 4 of 6
       2.       Centinel Bank may attach as an exhibit to this Order a copy of the Motion, which

sets forth the full Agreement among the parties.

       3.       The parties are authorized and directed to consummate the Agreement.


                                    ###END OF ORDER###


Submitted by:

ASKEW & WHITE, LLC

By: /s submitted electronically
    James A. Askew
    1122 Central Ave. SW, Suite 1
    Albuquerque, NM 87102
    (505) 433.3097
    (505) 717.1494 (fax)
    jaskew@askewwhite.com
Attorneys for Creditor Centinel Bank of Taos


AGREED TO AND APPROVED:


By: /s approved via email on 11/16/2020
     Gerald R. Velarde
     2531 Wyoming Blvd. NE
     Albuquerque, NM 87102
     (505) 248-1828
     gvelarde@velardepc.com
Attorneys for Johnny Bautista Gonzales
and Nancy Pauline Gonzales




                                               5
 Case 20-11769-t7       Doc 28     Filed 12/10/20    Entered 12/10/20 11:37:16 Page 5 of 6
Walker & Associates, P.C.

By: /s approved via email on 11/13/2020
     Thomas D. Walker
     Chris W. Pierce
     500 Marquette N.W., Suite 650
     Albuquerque, NM 87102
     (505) 766-9272
     twalker@walkerlawpc.com
     cpierce@walkerlawpc.com
Attorneys for Trustee Yvette J. Gonzales




                                             6
 Case 20-11769-t7      Doc 28    Filed 12/10/20   Entered 12/10/20 11:37:16 Page 6 of 6
